PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/367,538
Filing Date: 28 Mar 2019
Appellant(s): Maxlinear, Inc.



__________________
Jason W. Croft
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that Dror does not teach or suggest “the syndrome computation circuitry is dynamically configurable to vary a quantity of the syndrome compute units used for processing of a codeword based on conditions of a channel over which the codeword was received” because the cited portions in the Office Action of Dror that teach the claimed features is directed to a residuals calculation circuitry 210 and not a syndrome generator 212.
	The Examiner notes that the claimed term “syndrome computation circuitry” is broadly interpreted in light of the specification as per MPEP 2111.  In this case, “syndrome computation circuitry” is circuitry that computes a syndrome.  This term does not exclude a residuals calculation circuitry such as that described by Dror.  Since the residuals calculation circuitry feeds Dror’s syndrome generator 212 and facilitates the computation of a syndrome, it is part of a “syndrome computation circuitry”.  Alternatively, a skilled artisan could have drawn a box around the elements 210 and 212 and labeled it a “syndrome computation circuit” as a matter of notation since that is the purpose of the combined functionality of 210 and 212, without altering the intended effect or principle of operation of Dror.  
	Huynh further provides motivation as to why a skilled artisan would want to “compute only a few syndrome coefficients — less than half — to detect whether the codeword is correct.”  In particular, doing so would reduce power consumption (abstract).  For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date to dynamically configurable to vary a quantity of the syndrome compute units used for processing of a codeword.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVE N NGUYEN/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Conferees:
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111        

                                                                                                                                                                                                /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.